The opinion of the court was delivered,
by Lowrie, C. J.
— This is a case of the distribution of the proceeds of a sheriff’s sale among the lien-creditors, and the dispute has arisen because of the fact, found by the auditor, that the defendant wrote his name sometimes Jacob F. Siegler, as it appears in the first lien, and sometimes Jacob Siegler, as it appears in the others. This is a fault of the defendant and not of his creditor. The evidence sustains the finding of the auditor, and therefore the right of the first lien-ereditor is established. There is no just ground for complaint, that questions of fact or fraud were decided by the auditor, instead of by a jury, when no issue was asked for to be tried by a jury.
Decree affirmed at the costs of the appellant.